DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims are examined on the basis of the merits of the claims. 
Priority
The present application is a national stage entry from PCT/CN2018083807 filed on 04/19/2018 which claims foreign priority benefits from CN201810229498 filed on 03/20/2018 in China. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2019 is considered by the examiner.
Election/Restrictions
Applicant’s election of claims 4-9 in the reply filed on 03/02/2021 for further prosecution is acknowledged. Accordingly, the examiner takes up claims 4-9 for examination. Applicant does not expressly note whether the election is with or without traverse. Applicant is recommended to state the nature of the selection in the record. 
Claim Interpretation
5.	The claims are given broadest reasonable interpretations, MPEP 2111. The terms “connected to,” and “coupled to” are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. The terms “disposed”, “formed” and similar terminologies are interpreted as disposed indirectly unless otherwise expressly recited as directly disposed on. Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues.
	
	
	
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 4-9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al., (US2017/0199609A1, hereinafter as, Lee).  
In regards to claim 4, Lee discloses a touch panel (fig.3 or fig.7, touch sensor SR), comprising: a substrate (CR1, fig.7 ); a first electrode (either of vertical or horizontal electrode, fig.7) and a first pin (pin of either of vertical or horizontal electrode, fig.7), disposed on the substrate (CR1, fig.7), the first electrode and 3 the first pin being electrically interconnected (fig.7, electrically connected); an insulating layer disposed on the first electrode (fig.6E, SUB1 and CTL taken together as interlayer insulating layer that is shown as disposed on a first sensor, SR either SR1 or SR2), the insulating layer being disposed with an opening to expose the first pin (the first or second pin are exposed at the SP1 or SP2 areas, fig6E, fig.7, that is where the, para 0224, insulator including the conductive balls (for example, the touch sensor pad part or the connecting pad part) can be applied to a corresponding region in which the pad part is arranged. That is: SUB1 and CTL do not cover the pad connection region at the CP1/SP1 area); a second electrode (the other of the vertical or horizontal electrode, fig.3 or fig.7) and a second pin (the other of the pin at SP1 or SP2, fig.3 or fig.7), disposed on the insulating layer (disposed on the CTL and SUB1 taken together, fig. 10B), the second electrode and the second pin being electrically interconnected (fig.7), the first electrode being disposed opposite to the second electrode (the first and second electrode i.e. horizontal and vertical electrodes are opposite (upper and lower layers) to one another in that they are separated by interlayer insulating layer), the second pin being disposed inside the opening (SP2, fig.7), and the first pin and the second pin being arranged in a zigzag manner (fig.7).  

In regards to claim 5, Lee discloses the touch panel as claimed in Claim 4, wherein the touch panel further comprises a first lead wire and a second lead wire, the first lead wire connects the first electrode to the first pin; the second lead wire connects the second electrode to the second pin, and the second lead wire passes through the opening to connect with the second pin (fig.7, para 0126, connecting lines CL1 and CL2). 

In regards to claim 6, Lee discloses the touch panel as claimed in Claim 4, wherein the number of the first electrodes and the number of the first pins are both a plurality, each first electrode is electrically connected to a corresponding first pin; the number of the second electrodes and the number of the second pins are both a plurality, each second electrode is electrically connected to a corresponding second pin (fig.7, plural first and second electrodes with their plural pins connected by connecting lines CL1 and CL2).  

In regards to claim 7, Lee discloses the touch panel as claimed in Claim 6, wherein the touch panel further comprises a flexible circuit board, the flexible circuit board is fixed to and connected to the first pins and the second pins (fig. 10A, driving part OP is provided to connect SP1 and SP2, para 0166, which can be included in a flexible printed circuit substrate).  

Lee discloses the touch panel as claimed in Claim 7, wherein a plurality of conductive touch strips are disposed at one end of the flexible circuit board, each conductive strip is electrically connected to a corresponding first pin or a corresponding second pin (the first and second electrodes are strip shaped electrodes connected to pins disposed at the portion of flexible circuit board, fig.7). 
 
In regards to claim 9, Lee discloses the touch panel as claimed in Claim 4, wherein the openings comprises a first opening and a second opening; the first opening is located correspondingly to the first pin, the first opening is for exposing the first pin, the second opening is located correspondingly to the second pin, and the second pin is for extending the second lead wire and exposing the second pin (Sp1 and SP2 areas are considered at least two different openings for accommodating the first pins and the second pins, fig.7).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627